362 S.W.3d 71 (2012)
Dong V. HO, Appellant,
v.
Alisa N.H. HO, Respondent.
No. WD 73218.
Missouri Court of Appeals, Western District.
March 27, 2012.
Alexandra T. Nguyen, Shanwee, KS, for appellant.
Lawrence E. Kinnamon, Jr., St. Jospeh, MO, for respondent.
Before: VICTOR C. HOWARD, P.J., and ALOK AHUJA and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Dong Ho ("Husband") appeals a Judgment and Decree of Dissolution of Marriage entered by the Circuit Court of Jackson County, which dissolved his marriage to Alisa N.H. Ho ("Wife"). Husband asserts that the trial court abused its discretion by awarding Wife a disproportionate share of the couple's marital property. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).